Citation Nr: 0002582	
Decision Date: 02/02/00    Archive Date: 02/10/00

DOCKET NO.  97-02 408	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Crowley, Associate Counsel



INTRODUCTION

The veteran served on active duty from October 1942 to 
November 1945.  He died in May 1996.  

This case initially came before the Board of Veterans' 
Appeals (Board) on appeal from a December 1996 rating 
decision rendered by the Montgomery, Alabama, Regional Office 
(RO) of the Department of Veterans Affairs (VA), which denied 
the appellant's claim that the cause of the veteran's death 
was related to his service.   It was then remanded to the RO 
for additional development in February 1999, and has been 
returned for our review.


FINDINGS OF FACT

1.  The veteran died in May 1996, at age 73, of cardio-
respiratory arrest. 

2.  At the time of his death in 1996, the veteran was 
service-connected for bilateral hearing loss and tinnitus, 
which had been rated as 40 percent and 10 percent disabling, 
respectively, since May 1987.

3.  It has not been objectively shown that the cause of the 
veteran's death is causally related to the service-connected 
conditions or to his service in any way. 


CONCLUSION OF LAW

The claim of entitlement to service connection for the cause 
of the veteran's death is not well grounded or capable of 
substantiation. 38 U.S.C.A. §§ 1110, 5107(a) (West 1991 & 
Supp. 1999); 38 C.F.R. §§ 3.303, 3.304, 3.312 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The threshold question that must be resolved at the outset of 
the analysis of any issue is whether the claim is well 
grounded; that is, whether it is plausible, meritorious on 
its own, or otherwise capable of substantiation.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  In Epps v. Gober, 126 
F.3d 1464 (Fed. Cir. 1997), cert. denied sub nom. Epps v. 
West, 118 S. Ct. 2348 (1998), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) held that, 
under 38 U.S.C. § 5107(a), the Department of Veterans Affairs 
(VA) has a duty to assist only those claimants who have 
established well grounded (i.e., plausible) claims.  More 
recently, the United States Court of Appeals for Veterans 
Claims (Court) issued a decision holding that VA cannot 
assist a claimant in developing a claim that is not well 
grounded.  Morton v. West, 12 Vet. App. 477 (July 14, 1999), 
req. for en banc consideration by a judge denied, No. 96-1517 
(U.S. Vet. App. July 28, 1999) (per curiam).

An appellant has, by statute, the duty to submit evidence 
that a claim is well-grounded, which means that the evidence 
must "justify a belief by a fair and impartial individual" 
that the claim is plausible.  38 U.S.C.A. § 5107(a) (West 
1991).  When such type of evidence is not submitted, the 
initial burden placed on the appellant is not met.  Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§§ 3.303, 3.304, 3.305 (1999).  Establishing a well-grounded 
claim for service connection for a particular disability 
requires more than an allegation that the particular 
disability had its onset in service.  It requires evidence 
relevant to the requirements for service connection and of 
sufficient weight to make the claim plausible and capable of 
substantiation.  See Tirpak v. Derwinski, 2 Vet.App. 609, 610 
(1992); Murphy v. Derwinski, 1 Vet.App. 78, 81 (1990).  The 
kind of evidence needed to make a claim well grounded depends 
upon the types of issues presented by a claim.  Grottveit v. 
Brown, 5 Vet.App. 91, 92-93 (1993).  For some factual issues, 
competent lay evidence may be sufficient.  However, where the 
claim involves issues of medical fact, such as medical 
causation or medical diagnoses, competent medical evidence is 
required.  Id. at 93.  Evidentiary assertions by the veteran 
must be accepted as true for the purposes of determining 
whether a claim is well grounded, except where the 
evidentiary assertion is inherently incredible or is beyond 
the competence of the person making the assertion.  See King 
v. Brown, 5 Vet.App. 19 (1993).

Normally, the three elements of a "well grounded" claim for 
direct service connection are: (1) evidence of a current 
disability as provided by a medical diagnosis; (2) evidence 
of incurrence or aggravation of a disease or injury in 
service as provided by either lay or medical evidence, as the 
situation dictates; and, (3) a nexus, or link, between the 
in-service disease or injury and the current disability as 
provided by competent medical evidence.  See Caluza v. Brown, 
7 Vet.App. 498 (1995); see also 38 U.S.C.A. § 1110 (West 1991 
& Supp. 1998); 38 C.F.R. § 3.303(1998); Layno v. Brown, 
6 Vet.App. 465, 470 (1994); Espiritu v. Derwinski, 2 Vet.App. 
492, 494-95 (1992).  

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  The issue involved will be 
determined by the exercise of sound judgment, without 
recourse to speculation, after a careful analysis has been 
made of all the facts and circumstances surrounding the death 
of the veteran, including, particularly, autopsy reports.  
38 C.F.R. § 3.312(a) (1999).

The service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or with some other condition, was the immediate or 
underlying cause of death or was etiologically related 
thereto.  38 C.F.R. § 3.312(b) (1999).

In determining whether the service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially; that it combined to cause death; 
that it aided or lent assistance to the production of death.  
It is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 C.F.R. § 3.312(c)(1) (1999).

This can be demonstrated by showing that the veteran's death 
was caused by a disability for which service connection had 
been established at the time of his death, or that his death 
was the result of a disability for which service connection 
should have been established.  In the case at hand, the 
veteran, at the time of his death in May 1996, had 
established service connection for a hearing loss and 
tinnitus disability.  There is no evidence to show that the 
veteran's death was due to his hearing impairment, thus, the 
question that must therefore be resolved by the Board is 
whether service connection should have been established for 
the cardio-respiratory arrest that caused his death in May 
1996.

The Court has said that the first of the requirements set 
forth in Caluza for the submission of a well-grounded claim, 
namely, evidence of a current or present disability, is 
always met in claims for service connection for the cause of 
a veteran's death, the current disability being the condition 
that caused the veteran to die. However, the last two 
requirements must be supported by the evidence of record.  
Ramey v. Brown, 9 Vet. App. 40, 46 (1996).  If the appellant 
fails to present competent medical evidence of a causal 
relationship between the veteran's death and in-service 
incurrences or events, her claim for direct service 
connection for the veteran's death fails as not well 
grounded.  Id.

As a preliminary matter, the Board notes that service 
connection for the cause of the veteran's death is not 
possible under 38 C.F.R. § 3.316 (1996), which, in part, sets 
forth circumstances in which service connection based on 
exposure to mustard gas can be established.  While this 
provision identifies disabilities for which service 
connection will be granted in the event of such exposure, it 
specifically requires that any such exposure be "[f]ull 
body."  It has neither been alleged nor shown that the 
veteran's exposure was of such extent; to the contrary, he 
himself described it as resulting from the loading and 
unloading of cargo from a ship, with alleged resulting burns 
to his wrists, hands, and forearms.  

We note that presumptive regulations do not abrogate VA's 
obligation to consider all the applicable statutes and 
regulations whereby service connection may be granted.  The 
Board will accordingly do so in this case.  See Combee v. 
Brown, 34 F.3d 1039 (Fed.Cir. 1994) (specific VA regulations 
which provide for presumptive service connection for 
disabilities resulting from exposure to various toxins such 
as radiation or Agent Orange do not preclude a veteran from 
establishing service connection with proof of actual direct 
causation).

The appellant avers that the veteran was exposed to mustard 
gas during WWII that resulted in his chronic obstructive 
pulmonary disease, and in essence, caused his death.  His 
death certificate lists cardio-respiratory arrest as the 
immediate cause of death.  

The Board notes that the veteran was pursuing a claim of 
service-connection due to mustard gas exposure at the time of 
his death, and exhibited chronic laryngitis and skin cancer 
disorders.  The veteran claimed that he was exposed in 
November or December 1943 in or near Bari Harbor, Italy, when 
he was unloading a shipment of mustard gas from "damaged 
ships". 

We note, after reviewing the service records and development 
conducted subsequent to our January 1999 Remand, that it 
appears as though the veteran's recollections of a ship 
containing mustard gas being damaged at Bari Harbor, Italy in 
December 1943 were accurate.  Although there are no records 
specifically placing the veteran or his unit in that 
vicinity, we note that the veteran averred that he was 
detailed to pick up supplies from this area, and lay 
statements to that effect have been submitted.  Although the 
veteran's statements are presumed to be credible, see 
38 U.S.C.A. § 1154(b), we note that there is no medical 
evidence relating the burns of his wrists, hands or forearms 
to mustard gas exposure.  We note in this regard that 
although the veteran was competent to state what his symptoms 
were, a layperson is generally not competent to render an 
opinion on a matter requiring medical knowledge, such as 
diagnosis or causation..  Espiritu v. Derwinski, 2 Vet.App. 
492, 494 (1992) 

Moreover, we must also point out that the medical evidence of 
record does not demonstrate that the cause of the veteran's 
death was due to mustard gas exposure.  Although the 
veteran's statements are deemed to be credible, there is no 
medical evidence relating presumed exposure or injury to the 
veteran's diagnosed pulmonary or other conditions.  The 
records do show that he received extensive treatment for 
COPD, bronchitis, and arterial fibrillation, and was assessed 
with status post excision of multiple basal cell carcinoma of 
the hands and face by history.  His cause of death was listed 
as cardio-respiratory arrest.  However, just as the medical 
evidence does not show that there is a relationship between 
his service-connected hearing loss disorders and his death, 
it also does not show that these conditions were in any way 
related to mustard gas exposure, or any other in-service 
disease or injury.  

Again, the veteran's service-connected disabilities were not 
listed on his death certificate as the immediate or 
underlying cause of death, nor are they shown to be 
etiologically related thereto by the medical evidence of 
record.  38 C.F.R. § 3.312(b) (1999).  In addition, the 
medical evidence does not show that his death was the result 
of a disability for which service connection should have been 
established.  There is simply no medical evidence of record 
showing that the cause of the veteran's death, or of the 
above disorders, were related to mustard gas exposure.  In 
this respect, we note that the examiner of the December 1993 
VAME noted that the veteran reported a history of mustard gas 
exposure in WW II.  However, we must also point out that this 
medical history, although recorded by a medical professional, 
but not enhanced by any medical comment, is not competent 
medical evidence to well ground a claim.  Le Shore v. Brown, 
8 Vet. App. 406 (1995); see also Espiritu v. Derwinski, 
2 Vet.App. 492, 494 (1992).  Moreover, he did not relate that 
presumed exposure to any of the disabilities that he 
diagnosed.

Therefore, any nexus, or link, between something less than 
full body exposure to mustard gas, and the cause of the 
veteran's death, must be objectively shown by medical 
evidence, as outlined above.  As no such medical evidence is 
of record, the appellant's claim must be denied, as it is not 
well grounded.  


ORDER

Entitlement to service connection for a cause of the 
veteran's death is denied.  



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals




